Order entered December 17, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00752-CV

                           JULES DYLAN STUER, Appellant

                                            V.

                              SUSAN DUESLER, Appellee

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-07494

                                        ORDER
      Before the Court are appellant’s December 5, 2019 “Clearance to Interfere and Intervene

Requested” and “Motion to Refer to Mediation.” We DENY the motions.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE